                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                         November 11, 2020
                     UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA :                   CRIMINAL NO. 4:20-mj-2143
                         :
    v.                   :                   (UNDER SEAL)
                         :
RAYMOND DALE CARR, JR.   :


                                      ORDER

      Pending before the Court is the United States’ Motion for Stay and

Revocation of Release Order for defendant Raymond Dale Carr, Jr. Having

reviewed the briefing and heard oral arguments, the Court finds it necessary to stay

the release of the defendant Raymond Dale Carr, Jr., until a more comprehensive

mental health evaluation can be completed. The Court will conduct a detention

hearing to determine whether the defendant Raymond Dale Carr, Jr. will be

detained pending trial, but will not order that the Defendant be transported to the

Southern District of Texas at this time.

      IT IS SO ORDERED.



      Signed on this the 11th day of November, 2020.


                                       ________________________________
                                       Keith P. Ellison
                                       UNITED STATES DISTRICT JUDGE
